Case: 18-10470   Date Filed: 11/09/2018   Page: 1 of 10


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10470
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:17-cv-00047-MW-CAS

ROSANA BOULHOSA NASSAR,

                                                           Plaintiff - Appellant,

                                  versus

FLORIDA DEPARTMENT OF AGRICULTURE,
ADAM H. PUTNAM,
Commissioner,
AL HALLONQUIST,
Florida Department of Agriculture Employee,
FRED SPEAKER,
Florida Department of Agriculture Employee,

                                                       Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 9, 2018)

Before MARTIN, JILL PRYOR, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-10470     Date Filed: 11/09/2018   Page: 2 of 10




      Rosana Boulhosa Nassar appeals the dismissal of her civil rights complaint

for failure to state a claim. Because Nassar failed to allege facts showing that the

defendants violated federal law, we affirm.

                                I. BACKGROUND

      Rosana Nassar sued the Florida Department of Agriculture (“FDOA”),

FDOA Commissioner Adam Putnam, and FDOA employees Fred Speaker and Al

Hallonquist, pursuant to 42 U.S.C. §§ 1983, 1985, and 1986. She named the

individual defendants in their official capacities as officers of the FDOA, which is

responsible for issuing licenses to private investigators. Nassar alleged that an

abusive family member had hired FDOA-licensed investigators and security

officers to conduct near-constant, intrusive surveillance of her, and that the

defendants had violated her constitutional rights by refusing to stop the

surveillance. She sought declaratory and injunctive relief in the form of an order

directing Commissioner Putnam to issue a “cease and desist order” to all licensed

investigators in Florida.

      According to the complaint, Nassar filed a grievance with the FDOA in

March 2011, identifying six private investigators who had followed or watched her

at various times earlier that year. Hallonquist investigated Nassar’s allegations,

and in April 2011, Speaker sent Nassar a letter stating that the FDOA had been

unable to confirm any violation of the Florida statutes governing private
                                          2
             Case: 18-10470     Date Filed: 11/09/2018   Page: 3 of 10


investigator licensing, and that the department therefore would not “pursue

administrative action.” Speaker’s letter referenced a private investigator named

Frank Anderson. According to Nassar, when she called the department and asked

who Anderson was, Hallonquist told her that Anderson employed the investigators

named in her grievance.

      In 2014, Nassar obtained a copy of Hallonquist’s May 2011 internal report

summarizing his interviews with four of the investigators named in Nassar’s

grievance and the employer of a fifth investigator. All five witnesses denied ever

conducting surveillance of Nassar. Hallonquist’s report stated that he was not able

to contact Anderson, who had been “charged with several felonies in Orange

County, Florida,” and whose licenses were “subject to review.” Upon further

investigation, Nassar learned that Anderson had been convicted of a felony

sometime in 2011.

      As grounds for her § 1983 and § 1985 claims, Nassar alleged that Speaker

and Hallonquist failed to protect her from stalking in violation of her Fourteenth

Amendment right “to life, happiness and liberty”; the Privacy Act (5 U.S.C.

§ 552a); “federal stalking laws,” and various Florida statutes. She further claimed

that Speaker and Hallonquist committed fraud in Speaker’s April 2011 letter by

stating that there was no basis for FDOA action against Anderson, when they must

have known that Anderson had been convicted of a felony and was therefore


                                          3
                Case: 18-10470        Date Filed: 11/09/2018       Page: 4 of 10


barred by Florida law from holding a private investigator’s license. Nassar also

claimed that Commissioner Putnam violated 42 U.S.C. § 1986 by failing to prevent

Hallonquist and Speaker’s alleged violations of her rights.

       The defendants moved to dismiss Nassar’s complaint for failure to state a

claim, pursuant to Rule 12(b)(6). 1 The magistrate judge issued a Report and

Recommendation recommending that the district court grant the defendants’

motions to dismiss Nassar’s § 1983 claims because Nassar had failed to allege

facts showing the violation of a federal right, and that the court dismiss her

§ 1985(3) conspiracy claims based on the intracorporate conspiracy doctrine. The

Report also concluded that Nassar’s claims were barred by the applicable four-year

statute of limitations. The district court adopted the Report and dismissed the

complaint.

       On appeal, Nassar argues that the four-year statute of limitations had not run

when she filed her complaint in 2017, because FDOA-licensed investigators



1
  The defendants argued that Nassar had failed to allege facts showing the violation of a
constitutional right, and that her claims were barred by Florida’s four-year statute of limitations.
The FDOA also mentioned—in passing—the issue of State sovereign immunity, apparently as an
alternative ground for dismissal. If applicable, sovereign immunity—rather than qualified
immunity—would also bar Nassar’s claims against the individual state officials, because those
defendants were sued in their official capacities. See Hafer v. Melo, 502 U.S. 21, 25, 112 S. Ct.
358, 362 (1991) (“[T]he only immunities available to the defendant in an official-capacity action
are those that the governmental entity possesses.”). But the defendants have not raised the
defense of sovereign immunity in this Court, and because we affirm the dismissal of Nassar’s
complaint on the merits, we need not reach the question of whether her suit was also barred by
sovereign immunity. See McClendon v. Ga. Dep’t of Cmty. Health, 261 F.3d 1252, 1258 (11th
Cir. 2001).
                                                 4
              Case: 18-10470      Date Filed: 11/09/2018     Page: 5 of 10


continued to “stalk” her through 2016 and each incident of surveillance should be

deemed a new violation that restarted the clock. She also argues that the

intracorporate conspiracy doctrine should not apply because the defendants’

conduct in allowing multiple acts of “stalking” was egregious.

                           II. STANDARD OF REVIEW

       This Court reviews the grant of a Rule 12(b)(6) motion to dismiss de novo,

accepting the factual allegations in the complaint as true. Butler v. Sheriff of Palm

Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012); see Jackson v. Astrue, 506 F.3d

1349, 1352 (11th Cir. 2007). To avoid dismissal, the complaint must allege facts

that, if accepted as true, “state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007). A claim

for relief is plausible if the complaint contains factual allegations that allow “the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009). The mere possibility of unlawful action is not enough. Id. And

“conclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal.” Oxford Asset Mgmt., Ltd. v.

Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).




                                            5
                Case: 18-10470        Date Filed: 11/09/2018        Page: 6 of 10


                                      III. DISCUSSION

       A. 42 U.S.C. § 1983

       To state a claim under § 1983, a plaintiff must allege facts showing that the

defendants, acting under color of state law, deprived her of a right protected by the

Constitution or by a federal statute. 42 U.S.C. § 1983; see Griffin v. City of Opa-

Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Construing her complaint liberally,

Nassar claimed that Hallonquist and Speaker violated her Fourteenth Amendment

substantive due process rights by failing to protect her from excessive and intrusive

surveillance.2 But a state official’s failure to protect an individual from harm

caused by third parties generally does not amount to a substantive due process

violation. See White v. Lemacks, 183 F.3d 1253, 1257 (11th Cir. 1999). Absent a

custodial relationship with the State, a plaintiff must show that the state officials’

conduct in failing to protect her was “arbitrary or conscience shocking in the

constitutional sense” in order to establish a substantive due process violation. Id.

(citing Collins v. City of Harker Heights, 503 U.S. 115, 128, 112 S. Ct. 1061, 1070

(1992)). Nassar has not made that showing here; nor has she alleged facts showing

that any of the defendants violated any other constitutional right or federal statute.



2
  Nassar also claimed that the excessive surveillance violated the Privacy Act and federal
stalking laws, but that legal conclusion is not supported by the facts that she alleged. See 5
U.S.C. § 552a (Privacy Act) (governing the management of confidential records maintained by
federal agencies); 18 U.S.C. § 2261A (interstate stalking statute) (criminalizing interstate travel
or use of interstate commerce “with the intent to kill, injure, harass, or intimidate.”).
                                                 6
              Case: 18-10470     Date Filed: 11/09/2018   Page: 7 of 10


      Moreover, in her opening brief on appeal, Nassar made no meaningful

argument in response to the district court’s conclusion (through the adopted

magistrate’s Report) that she failed to allege facts supporting a plausible claim that

the defendants violated federal law. Where multiple independent grounds support

a district court’s dismissal, we will affirm the judgment unless the appellant

presents a convincing argument for reversal on each one of those grounds. See

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014); see

also Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (arguments not raised

in an appellant’s opening brief are deemed abandoned). Because the failure to

show a violation of federal law by the defendants is fatal to Nassar’s § 1983 claim,

we need not address the district court’s conclusion that Nassar’s claims were also

barred by the applicable statute of limitations.

      B. 42 U.S.C. § 1985(3)

      In her § 1985(3) claim, Nassar alleged that Hallonquist and Speaker, acting

in their official capacities as FDOA employees, conspired to deny “her rights to be

protected from Stalking and Invasion of privacy.” To make out a claim under the

first clause of § 1985(3)—the only clause potentially applicable here—a plaintiff

must allege facts showing (1) a conspiracy of “two or more persons” (2) with the

purpose of depriving “any person or class of persons of the equal protection of the

laws, or of equal privileges and immunities under the laws,” and (3) an act in


                                           7
              Case: 18-10470     Date Filed: 11/09/2018    Page: 8 of 10


furtherance of the conspiracy, which (4) causes injury to a person or property or

the deprivation of a right. 42 U.S.C. § 1985(3); Childree v. UAP/GA AG CHEM,

Inc., 92 F.3d 1140, 1146–47 (11th Cir. 1996). “The second element requires a

showing of some ‘racial, or perhaps otherwise class-based, invidiously

discriminatory animus behind the conspirators’ action.’” Childree, 92 F.3d at 1147

(citation and some punctuation omitted). Nassar’s § 1985(3) claim fails on the first

two elements.

      First, under the intracorporate conspiracy doctrine, the employees of a

corporation or government agency cannot form a conspiracy among themselves

because the organization and its employees are treated as a single legal actor. See

Dickerson v. Alachua Cty. Comm’n, 200 F.3d 761, 767 (11th Cir. 2000). The

intracorporate conspiracy doctrine bars § 1985(3) claims where the only alleged

conspirators are government employees who were acting within the scope of their

official duties. Grider v. City of Auburn, 618 F.3d 1240, 1261 (11th Cir. 2010).

Here, Hallonquist and Speaker were sued in their official capacities as employees

of the FDOA, for actions taken in the course of their employment with the agency.

Their actions are therefore attributed to a single entity—the FDOA—and they

cannot form a conspiracy of “two or more persons” under § 1985(3).

      Second, “a claim under § 1985(3) requires the proof of invidious

discriminatory intent as well as the violation of a serious constitutional right.”


                                           8
              Case: 18-10470    Date Filed: 11/09/2018    Page: 9 of 10


Trawinski v. United Techs., 313 F.3d 1295, 1299 (11th Cir. 2002). Even assuming

that Nassar could show that Hallonquist and Speaker acted improperly in denying

her request for a “cease and desist” order, Nassar has not shown—or even

alleged—that they did so for any discriminatory purpose. The district court did not

err in dismissing Nassar’s § 1985(3) claim.

       C. 42 U.S.C. § 1986

       Nassar’s sole claim against Commissioner Putnam was brought pursuant to

42 U.S.C. § 1986, asserting that he failed to prevent the alleged constitutional

violations by Speaker and Hallonquist. Section 1986 provides a cause of action

against anyone who knows about a § 1985 conspiracy and has the power to prevent

the planned unlawful action, but neglects or declines to do so. 42 U.S.C. § 1986;

Park v. City of Atlanta, 120 F.3d 1157, 1159–60 (11th Cir. 1997). To make out a

claim under § 1986, therefore, a plaintiff must first allege facts showing the

existence of a § 1985 conspiracy. Id. at 1160. Because Nassar has not stated a

claim for relief under § 1985(3), her § 1986 claim against Commissioner Putnam

also fails.

                                IV. CONCLUSION

       We conclude that Nassar failed to state a plausible claim for relief under 42

U.S.C. § 1983, § 1985(3), or § 1986, and, thus, her complaint was properly dismissed

by the district court. Accordingly, we affirm.


                                          9
        Case: 18-10470   Date Filed: 11/09/2018   Page: 10 of 10


AFFIRMED.




                                  10